Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20th, 2022 has been considered and is in compliance with the provisions of 37 CFR 1.97.
Status of Claims
This communication is a second action, final rejection on the merits. Claims 1, 6-8, and 11-12, as amended, are currently pending and have been considered below. Claims 2-5, 9-10, and 13-18, as previously filed, are currently pending and have been considered below.
Response to Amendment
	This action is in response to the applicant’s arguments and amendments filed January 25th, 2022, which are in response to USPTO Office Action mailed November 8th, 2021. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1-18 remain pending.
The 112(b) rejection has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schallmeier (US 2014/0379214; hereinafter Schallmeier).
	Regarding Claim 1:
Schallmeier discloses a controller for controlling a garage mode, the controller comprising: 
an information transmission port configured to receive vehicle environment information and vehicle state information (Schallmeier, Para. [0025], Schallmeier discloses an electronic control unit (ECU) which receives vehicle environment information (GPS) and vehicle state information (vehicle speed)); and 
an internal processor configured to: determine whether a vehicle is in a cramped place based on the vehicle environment information, the cramped place being a place in which objects are within a threshold proximity of the vehicle (Schallmeier, Para. [0008-0009], [0023], Schallmeier discloses a GPS unit which recognizes the approaching parking location/lot (i.e. cramped space with vehicles nearby)); and in response to determining that the vehicle is in a cramped place, generate and transmit via the information transmission port a garage mode control signal (Schallmeier, Para. [0025], Schallmeier discloses in response to reaching the parking area the park mode is activated), the garage mode control signal being configured to trigger a garage mode in which the vehicle is controlled depending on a vehicle control parameter for the garage mode (Schallmeier, Para. [0023], [0024], Schallmeier discloses activation of the parking mode includes a signal to activate the parking mode and a speed threshold (i.e. vehicle control parameter)).  
Regarding Claim 4:
Schallmeier discloses the controller according to claim 1.
Schallmeier further discloses wherein the vehicle state information includes at least one of…a vehicle speed…(Schallmeier, Para. [0009], Schallmeier discloses vehicle state information includes at least vehicle speed).
Regarding Claim 12:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-5, 9, 11-12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schallmeier in view of Seo et al. (US 2018/0022345; hereinafter Seo).
Regarding Claim 1:
Schallmeier discloses a controller for controlling a garage mode, the controller comprising: 
an information transmission port configured to receive vehicle environment information and vehicle state information (Schallmeier, Para. [0025], Schallmeier discloses an electronic control unit (ECU) which receives vehicle environment information (GPS) and vehicle state information (vehicle speed)); and 
in response to determining that the vehicle is in a cramped place, generate and transmit via the information transmission port a garage mode control signal (Schallmeier, Para. [0025], Schallmeier discloses in response to reaching the parking area (i.e. cramped space) the park mode is activated), the garage mode control signal being configured to trigger a garage mode in which the vehicle is controlled depending on a vehicle control parameter for the garage mode (Schallmeier, Para. [0023], [0024], Schallmeier discloses activation of the parking mode includes a signal to activate the parking mode and a speed threshold (i.e. vehicle control parameter)).  
Seo, in the same field of endeavor of vehicle control, discloses an internal processor configured to: determine whether a vehicle is in a cramped place based on the vehicle environment information, the cramped place being a place in which objects are within a threshold proximity of the vehicle (Seo, Para.[0021], [0024], Seo discloses determining the surrounding environment of the vehicle, including when a parking space (i.e. cramped space) is detected and determining the proximity of neighboring vehicles).	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include determining the vehicle has reached a cramped space (i.e. parking area/space/lot) as disclosed by Seo in order to avoid obstacles (i.e. neighboring vehicles) during the parking operation, (Seo, Para. [0023]).
Regarding Claim 2:
The combination of Schallmeier and Seo discloses the controller according to claim 1.
Seo, in the same field of endeavor of vehicle control, discloses wherein the vehicle environment information includes a parking radar signal (Seo, Para. [0023], Seo discloses vehicle sensors for detecting the surrounding environment include at least an ultrasonic sensor to sense a distance to obstacles).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include a radar signal for determining objects in the vehicle environment as disclosed by Seo in order to avoid obstacles during the parking operation, (Seo, Para. [0023]).
Regarding Claim 4:
The combination of Schallmeier and Seo discloses the controller according to claim 1.
Schallmeier further discloses wherein the vehicle state information includes at least one of…a vehicle speed…(Schallmeier, Para. [0009], Schallmeier discloses vehicle state information includes at least vehicle speed).
Regarding Claim 5:
The combination of Schallmeier and Seo discloses the controller according to claim 1.
Schallmeier further discloses the vehicle control parameter includes a vehicle speed limit value (Schallmeier, Para. [0009], Schallmeier discloses a vehicle speed threshold (i.e. limit value)),
the vehicle control parameter is determined based on the vehicle state information (Schallmeier, Para. [0009], Schallmeier discloses the vehicle speed threshold (i.e. control parameter) is calculated and compared to the vehicle speed).
Seo, in the same field of endeavor of vehicle control, discloses a target gear, a motive power source target torque, and a target braking force (Seo, Para. [0004], Seo discloses parking support system performs gear-shifting, steering, vehicle speed, and the like (i.e. engine output, see claim 7, and braking, see para. [0022]), necessary for parking the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include vehicle state information comprising gears, engine output, braking force, etc. as disclosed by Seo in order to perform automatic parking, (Seo, Para. [0004]).
Regarding Claim 9:
The combination of Schallmeier and Seo discloses the controller according to claim 1.
Seo, in the same field of endeavor of vehicle control, discloses wherein the garage mode control signal further includes at least one of an audio signal and a video signal configured to prompt a driver about the garage mode (Seo, Para. [0023], Seo discloses a video signal is provided to display the mode of the vehicle).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include a video signal as disclosed by Seo in order to inform the driver of the current vehicle mode, (Seo, Para. [0023]).
Regarding Claim 11:
The claim recites analogous limitations to claim 1 above, with the exception of human-machine interface connected to the controller so as to enable signal transmission (Seo, Para. [0018], Seo discloses an interface for providing inputs from the driver), and is therefore rejected on the same premise.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include an interface for providing inputs from the driver as disclosed by Seo in order for the driver to selection signal regarding the parking mode, (Seo, Para. [0019]).
Regarding Claim 12:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The combination of Schallmeier and Seo discloses the controller according to claim 2.
Schallmeier further discloses wherein the vehicle environment information further includes at least one of camera information, GPS information, and vehicle separation sensor information (Schallmeier, Para. [0025], Schallmeier discloses an electronic control unit (ECU) which receives vehicle environment information (GPS)).  
Regarding Claim 15:
The combination of Schallmeier and Seo discloses the controller according to claim 5.
Seo, in the same field of endeavor of vehicle control, discloses wherein the vehicle control parameter is determined further based on a factor of the vehicle environment information (Seo, Para. [0020-0021], Seo discloses weather conditions affect the automatic parking mode (i.e. control parameter)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include vehicle control parameters based on the vehicle environment as disclosed by Seo in order to properly automatically park the vehicle, (Seo, Para. [0021]).
Regarding Claim 16:
The combination of Schallmeier and Seo discloses the controller according to claim 5.
Schallmeier further discloses wherein the internal processor automatically adjusts the vehicle control parameter based on the vehicle state information (Schallmeier, Para. [0009], Schallmeier discloses the vehicle speed threshold (i.e. control parameter) is calculated and compared to the vehicle speed).  
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schallmeier in view of Seo in further view of Hwang et al. (US 2019/0072974; hereinafter Hwang).
Regarding Claim 3:
The combination of Schallmeier and Seo disclose the controller according to claim 2.
Seo discloses a rain quantity sensor signal (Seo, Para. [0021], Seo discloses external information includes data collected from the rain sensor).
	Hwang, in the same field of endeavor of vehicle control, discloses wherein the vehicle environment information further includes at least one of an ambient brightness signal (Hwang, Para. [0269], Hwang discloses external information includes at least ambient brightness).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include vehicle environment information comprising ambient brightness as disclosed by Hwang in order for the automated parking system to use the environment information, (Hwang, Para. [0272]).
	Regarding Claim 7:
	The combination of Schallmeier and Seo disclose the controller according to claim 5.
	Hwang, in the same field of endeavor of vehicle control, discloses wherein the internal processor is further configured to: determine that a vehicle speed is increasing towards the vehicle speed limit value, and, in response thereto, generate a signal configured to activate a vehicle braking system to brake the vehicle (Hwang, Para. [0499-0502], Hwang discloses the system performs automatic (i.e. automatic braking and speed control) parking based on driving information (i.e. speed threshold) and parking information). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include controlling of the vehicle speed and keeping the speed below a threshold as disclosed by Hwang in order to safely park the vehicle, (Hwang, Para. [0487]).
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schallmeier in view of Seo in further view of Seo et al. (US 2018/0162385; hereinafter ‘385).
Regarding Claim 6:
The combination of Schallmeier and Seo disclose the controller according to claim 5.
‘385, in the same field of endeavor of vehicle control, discloses wherein (i) the vehicle speed limit value when the vehicle is advancing is approximately 20 kph and (ii) the vehicle speed limit value when the vehicle is reversing is approximately 5 - 10 kph (‘385, Para. [0070-0071], Fig. 3A, Table 1, ‘385 discloses a maximum speed for advancing or reversing during automatic parking, based on sensor detection distance, to be approximately 7 kph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include speed limit values of less than 7 kph during automatic parking as disclosed by ‘385 in order to for the vehicle to brake in time to avoid obstacles or vehicles during parking, (‘385, Para. [0070-0071]).
Regarding Claim 17:
The combination of Schallmeier, Seo, and ‘385 disclose the controller according to claim 6.
Seo discloses wherein the internal processor automatically adjusts the vehicle speed limit value based on the vehicle environment information (Seo, Para. [0020-0021], Seo discloses weather conditions affect the automatic parking mode and therefore affects the speed limit values performed by the automatic parking).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schallmeier in view of ‘385.
Regarding Claim 10:
The combination of Schallmeier and Seo discloses the controller according to claim 1.
Schallmeier further discloses …one of integrated in a vehicle controller and connected to the controller so as to signal transmission, the vehicle controller being one of (i) a whole-vehicle controller (Schallmeier, Para. [0025], Schallmeier discloses the ECU receives all sensor data and is a whole-vehicle controller).
‘385, in the same field of endeavor of vehicle control, discloses wherein the controller is operably connected to a vehicle data bus (‘385, Fig. 8, ‘385 discloses a data bus connecting the controller to sensors).
Claims 8, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schallmeier in view of Hwang.
Regarding Claim 8:
The combination of Schallmeier and Seo discloses the controller according to claim 1.
Hwang, in the same field of endeavor of vehicle control, discloses in response to an accelerator pedal not being depressed by a driver, the garage mode control signal is further configured to set a vehicle braking system to a braking standby state in which a gap between a brake caliper and a brake disc is reduced (Hwang, Para. [0499-0502], Hwang discloses the system performs automatic (i.e. automatic braking and speed control) parking based on driving information and parking information, and therefore the automatic parking system would put the braking system in a state as needed based).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include not braking when the accelerator is not depressed as disclosed by Hwang in order to safely park the vehicle, (Hwang, Para. [0487]).
Regarding Claim 14:
The combination of Schallmeier and Seo discloses the controller according to claim 4.
Hwang, in the same field of endeavor of vehicle control, discloses wherein the vehicle state information comprises all of the braking torque, the motive power source torque, the motive power source rotation speed, the vehicle speed, the wheel speed, the current gear, the degree of opening of the accelerator pedal, the braking signal switch and the steering wheel rotation angle (Hwang, Para. [0235-0237], Hwang discloses the sensors sense a status of the entire vehicle which include braking, wheels, vehicle speed, acceleration, engine, and the like).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include vehicle state information as disclosed by Hwang in order to safely park the vehicle, (Hwang, Para. [0487]).
Regarding Claim 18:
	The combination of Schallmeier, Seo, and Hwang disclose the controller according to claim 8.
Hwang, in the same field of endeavor, discloses in response to the accelerator pedal not being depressed by the driver, the garage mode control signal is further configured to set the vehicle braking system to a critical braking state (Hwang, Para. [0499-0502], Hwang discloses the system performs automatic (i.e. automatic braking and speed control) parking based on driving information and parking information, and therefore the automatic parking system would put the braking system in a state as needed based).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller as disclosed by Schallmeier to include preparing braking when the accelerator is not depressed by the driver as disclosed by Hwang in order to safely park the vehicle, (Hwang, Para. [0487]).
Response to Arguments
Applicant's arguments filed January 25th, 2022 have been fully considered but they are not persuasive. 
In regards to Claim 1, the applicant argues the cited limitation of Schallmeier does not discloses “determine whether a vehicle is in a cramped place based on the vehicle environment information…”. In particular that Schallmeier does not disclose determining that the vehicle is approaching the final destination and does not anticipate determining whether a vehicle is in a cramped place, even if the final destination may or may not comprise a garage or tight parking area. However, the examiner disagrees. As per the amended limitation, a cramped space is merely a place which objects are within a threshold proximity of the vehicle. The objects within this proximity are not necessarily vehicles as argued by the applicant. Schallmeier discloses the GPS unit determines the vehicle is approaching a parking location (i.e. parking lot/space/garage) which would have object nearby, see Para. [0009], [0022-0023]. Therefore, the argued limitation is disclosed by the cited art. 
Additionally, the examiner puts forth the cited art of Seo (US 2018/0022345) discloses determining the surrounding environment of the vehicle, including when a parking space (i.e. cramped space) is detected and determining the proximity of neighboring vehicles in order to select an entry method into the space based on the parking position of the surrounding vehicles, see Para. [0021-0024]. Therefore, the argued limitation is disclosed by the cited art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664